DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo et al (U.S. Pub. 2017/0291417)
Regarding claim 1, a liquid discharging apparatus comprising a first head unit provided with a plurality of first nozzles that discharge a liquid (Figures 6-7; Paragraphs 0051-0053; nozzles: 25)
A second head unit provided with a plurality of second nozzles that discharge the liquid (Figure 4; refer to figure below)
The first head unit includes a first part in which a part of the plurality of first nozzles is provided and a second part in which a part of the plurality of first nozzles is provided, a position in a first direction (X) is different from that of the 
The second head unit includes a fourth part in which a part of the plurality of second nozzles is provided; and a fifth part in which a part of the plurality of second nozzles is provided, a position in the first direction is different from that of the fourth part, and a width is shorter than a width of the fourth part in the second direction (Figure 4; refer to figure below; Paragraphs 0047, 0051-0053)
The first head unit and the second head unit are disposed side by side in the second direction such that at least a part of the second part and at least a part of the fifth part do not overlap with each other in the first direction (Figure 4) 

    PNG
    media_image1.png
    784
    572
    media_image1.png
    Greyscale

	Regarding claim 2, the first head unit and the second head unit are disposed side by side in the second direction such that an entirely of the second 
	Regarding claim 3, the first head unit further includes a third part in which a part of the plurality of first nozzles is provided, each of a position in the first direction and a position in the second direction is different from that of the second part, and a width is shorter than a width of the first part in the second direction
	The second head unit further includes a sixth part in which a part of the plurality of second nozzles is provided, each of a position in the first direction and a position in the second direction is different from that of the fifth part, and a width is shorter than a width of the fourth part in the second direction
	Each of the plurality of first nozzles is provided in any of the first part, the second part, and the third part, and each of the plurality of second nozzles is provided in any of the fourth part, the fifth part and the sixth part (Figures 4, 6-7; refer to figure above; Paragraphs 0047, 0051-0053)
	Regarding claim 4, the first head unit and the second head unit are disposed side by side in the second direction such that at least a part of the second part and at least a part of the sixth part do not overlap with each other in the first direction, at least a part of the third part and at least a part of the fifth part do not overlap with each other in the first direction, and at least a part of the third part and at least a part of the sixth part do not overlap with each other in the first direction (Figures 4, 6-7; refer to figure above; Paragraphs 0047, 0051-0053)
Regarding claim 5, the second part is coupled to the first part on a first side that is one side of the first direction with respect to the first part; and the third part is coupled to the first part on a second side that is the other side of the first direction with respect to the first part (Figures 4, 6-7; refer to figure above; Paragraphs 0047, 0051-0053)
	Regarding claim 6, an end surface of the second part on a third side that is one side of the second direction has the same position as an end surface of the first part on the third side, in the second direction; an end surface of the third part on a fourth side that is the other side of the second direction has the same position as an end surface of the first part on the fourth side, in the second direction (Figures 4, 6-7; refer to figure above; Paragraphs 0047, 0051-0053)
	Regarding claim 7, the first head unit includes a part of the plurality of first nozzles is provided, and one part of the first head is positioned in the second part and the other part of the first head is positioned in the first part
	A second head in which a part of the plurality of first nozzles is provided, and one part of the second head is positioned in the third part and the other part of the second head is positioned in the first part
	The second head unit further includes a third head in which a part of the plurality of second nozzles is provided, and one part of the third head is positioned in the fifth part and the other part of the third head is positioned in the fourth part

	Regarding claim 8, the first head unit further includes a fifth head in which a part of the plurality of first nozzles is provided and which is positioned in the first part
	A sixth head in which a part of the plurality of first nozzles is provided and which is different in position from the fifth head in the first direction and is positioned in the first part
	The second head unit further includes a seventh head in which a part of the plurality of second nozzles is provided and which is positioned in the fourth part
	An eighth head in which a part of the plurality of second nozzles is provided and which is different in position from the seventh head in the first direction and is positioned in the fourth part (refer to figures below)

    PNG
    media_image2.png
    777
    584
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    777
    584
    media_image3.png
    Greyscale

Regarding claim 9, the first head unit further includes a first holder (35; located on each head unit) in which the first head and the second head are disposed
	The second head unit further includes a second holder (35); located on each head unit) in which the third head and the fourth head are disposed (Figures 4, 7; Paragraph 0050) 
	Regarding claim 10, the first head unit further includes a first fixing plate (40; located on each head unit) that fixes the first head and the second head to the first holder; and the second head unit further includes a second fixing plate (40; located on each head unit) that fixes the third head and the fourth head to the second holder (Figure 6; Paragraph 0051)
	Regarding claim 11, each of the first head and the second head has a first nozzle row in which a part of the plurality of first nozzles is arranged in the first direction; and each of the third head and the fourth head has a second nozzle row in which a part of the plurality of second nozzles is arranged in the first direction (Figures 6-7)
	Regarding claim 12, a third head unit provided with a plurality of third nozzles that discharge the liquid; the third head unit includes a seventh part in which a part of the plurality of third nozzles is provided
	An eighth part in which a part of the plurality of third nozzles is provided, a position in the first direction is different from that of the seventh part, and a width is shorter than a width of the seventh part in the second direction (Y)

	The first head unit and the third head unit are disposed side by side in the second direction such that at least a part of the second part and at least a part of the eighth part do not overlap with each other in the first direction (X) (refer to figure below)

    PNG
    media_image4.png
    784
    572
    media_image4.png
    Greyscale




	Regarding claim 13, the second head unit and the third head unit are disposed at the same position in the second direction (Figure 4; refer to figure above)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 10, 2021